BROADDUS, P. J.
The plaintiffs petition is founded upon the following for recovery:
“Interstate Ice & Cold Storage Co.
Voucher Draft.
Stock Yards Station.
Kansas City, Kansas.
If not correct return without alteration and state differences.
To A. H. Rattery & Geo. Beall.
Address, Kansas City.
*535To cover payment as follows:
Excavating 401 1-2 cuyds c 20c.....$ 80.30
Concrete 193 2.25 ..... 434.25
Stone 798 1-2 Perch 80c..... 638.80
$1153.35
75 per cent of above .............. 865.01
Advanced........................ 966.36
$ 298:65
3- -6 ..•....$150:00
3- 13 ..... 375.00
33.36
8.00 Advanced Mar. 19-09...... 100
$ 398.65,
The above covers work to and including Fri. 3-19-09'.
Checked Entered Date issued 3-20-09
L. L. T. L. L. No. 621
Received from Interstate Ice & Cold Storage Co., $398.65, Three hundred ninety-eight and 65-100 dollars in full payment of above account.
Date Mar..20-09.
Sign here A, H. Rattery & Geo. Beall. When properly receipted this voucher becomes a draft on us payable through Traders National Bank, Kansas City, Mo. Interstate Ice & Cold Storage Co. Per Thos. P. Ruddy.
Across the face of the instrument the Traders National wrote ‘Payment Stopped.’ On the báck thereof appears the following:
Voucher Draft.
Interstate Ice & Cold Storage Co.
Kansas City, Kansas.
No. 621 $398.65
*536Payable to
A. H. Rattery and Geo. Beall.
Kansas City.
Charge.
Endorsements should appear below.
A. H. Rattery and Geo. Beall.
(Endorsed on margin.)
Notice — Receipt only by those having authority to sign, and in ink. Paying Bank will not accept unless conditions are complied with. No alterations allowed. ” -
The evidence showed that in February, 1909, the defendant company entered into a contract with A. IT. Rattery and George Beall, by which the latter were to furnish the .labor necessary to construct the stone foundation of an ice plant the defendant was erecting in Kansas City, Missouri. Under the terms of the contract Rattery and Beall were to receive seventy-five per cent of the money due them on the contract on Saturday of each week. It appears, however, by some oversight they had overdrawn in excess of said per cent. On the 19th of March, 1909, the books of the company showed that they were entitled to $398 and the company issued to them what is' called a voucher draft in commercial circles. This voucher draft was given by the company to Beall. Beall took it to the saloon of William Morris and with a lead pencil signed the receipt “Rattery & Bell,” and Morris, who was the depository of the plaintiff, gave him $398, the amount stated in the instrument. Morris afterwards discovered that Beall had signed as “Bell” whereupon he procured Beall and Rattery to sign the instrument in the proper names “A. H. Rattery & George Beall.” The defendant company having learned that Rattery and Beall intended to leave without paying their laborers, telephoned the Traders National Bank and directed it not to pay the paper, and *537payment was stopped. When the paper was presented to the bank by the plaintiff company, it was discovered that the receipt was signed in lead pencil and had been erased and re-written.
The finding and judgment were for the plaintiff and defendant appealed. The paper in suit is not a bill of exchange as defined by the statute. But it was within the power of the defendant to make it such by contract when properly accepted and receipted by the payees. The refusal of the appellant to pay because the payees were preparing to leave the country without paying their laborers would be no defense after the same had been negotiated and in the hands of a third party. But in order to make the paper negotiable all the conditions providing for its acceptance and negotiability must have been first complied with, namely, receipted in ink by the proper persons or by their authority.
It is the contention of respondent that the signature in pencil was sufficient. In a suit on an insurance policy where the names of the attorneys who issued the policy were written in pencil it was held to be sufficient. [Porter v. Valentine, 41 N. Y. Supp. 507.] The fact that a lead pencil is used in making a signature to a contract will not affect its validity. [Drefaht v. Rabe, 132 Iowa, 563; 36 Cyc. 448.] The authorities state the general rule. But they do not apply to the paper in suit.
The respondent seeks to recover upon the ground that the paper is a negotiable instrument, but it is not such. It did not become so until the directions it contained to make it such were complied with. It required that the signatures should be made with ink. It was a requirement. which the appellant'had evidently provided for its own convenience and against possible fraud. And to say the least, it is much easier to imitate a signature made with a pencil than it is if made with ink. After all it is not a matter of *538much importance whether or not appellant had any sufficient reason for such a requirement, it had the right to provide for it. The judgment is reversed.
All concur.